

	

		II

		109th CONGRESS

		1st Session

		S. 1572

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mr. Johnson (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XIX of the Social Security

		  Act to clarify the application of the 100 percent Federal medical assistance

		  percentage under the medicaid program for services provided by the Indian

		  Health Service or an Indian tribe or tribal organization directly or through

		  referral, contract, or other arrangement.

	

	

		1.Short titleThis Act may be cited as the

			 Medicaid for American Indians and

			 States Act of 2005.

		2.Clarification of

			 application of 100 percent fmap

			(a)In

			 generalThe third sentence of

			 section 1905(b) of the Social Security

			 Act (42 U.S.C. 1396d(b)) is amended by striking services

			 which are received through and inserting any services provided

			 under a State plan which are received at or by written medical referral

			 from.

			(b)Conforming

			 amendmentSection 1911(c) of

			 such Act (42 U.S.C. 1396j(c)) is amended by striking in Indian Health

			 Service facilities to Indians who are eligible for medical assistance under the

			 State plan and inserting to Indians who are eligible for medical

			 assistance under the State plan by the Indian Health Service or by an Indian

			 tribe or tribal organization (as so defined) directly or through written

			 medical referral to, or under contract or other arrangement with, another

			 health care provider and the Indian Health Service or an Indian tribe or tribal

			 organization, without regard to the location of service delivery or the entity

			 submitting the claim for the service, or whether such provider would be

			 considered an independent contractor.

			(c)Retroactive

			 effective date

				(1)In

			 generalThe amendments made

			 by subsections (a) and (b) shall apply to items and services furnished on or

			 after January 1, 1997.

				(2)Application to

			 previously disallowed payments

					(A)Review of

			 claimsNot later than 90 days

			 after the date of enactment of this Act, the Secretary of Health and Human

			 Services shall—

						(i)review any disallowed claim described in

			 subparagraph (B) to determine if the claim satisfies the requirements for the

			 application of the 100 percent Federal medical assistance percentage under the

			 third sentence of section 1905(b) of such Act (42 U.S.C. 1396d(b)), as amended

			 by subsection (a); and

						(ii)if any such claim meets such requirements,

			 revoke the disallowance of the claim and adjust the payments made to the State

			 accordingly.

						(B)Claim

			 describedFor purposes of

			 subparagraph (A), a claim described in this subparagraph is any claim submitted

			 by a State for Federal financial participation for medical assistance provided

			 under title XIX of the Social Security

			 Act which was disallowed during the period that begins on January 1,

			 1997, and ends on the date of enactment of this Act, on the basis that the

			 claim was not for services received through or provided by an Indian Health

			 Service facility or did not otherwise satisfy the requirements for the

			 application of the 100 percent Federal medical assistance percentage under the

			 third sentence of section 1905(b) of such Act (42 U.S.C. 1396d(b)).

					

